IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 60 MM 2017
                                        :
                  Respondent            :
                                        :
                                        :
            v.                          :
                                        :
                                        :
DANIEL JOSEPH PREZIOSI,                 :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

      AND NOW, this 16th day of June, 2017, the Application to File Allowance of

Appeal Nunc Pro Tunc is DENIED.